Citation Nr: 0213036	
Decision Date: 09/26/02    Archive Date: 10/03/02

DOCKET NO.  00-23 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel






INTRODUCTION

The veteran had active service from December 1967 to May 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Detroit, 
Michigan, regional office (RO) of the Department of Veterans 
Affairs (VA).  

The Board notes that the veteran submitted a request for a 
hearing before a member of the Board at the RO, and that a 
hearing was scheduled for December 2001.  The veteran did not 
appear at this hearing.  The record shows that the letter to 
the veteran notifying him of the date and location of his 
hearing was returned stamped not deliverable, and there is no 
indication that an additional attempt was made to contact the 
veteran to notify him of his hearing.  However, the Board's 
decision in this appeal makes the veteran's request for a 
hearing moot.  In addition, the veteran has raised the issue 
of entitlement to a total rating for unemployability due to 
service connected disabilities during the course of his 
current appeal.  The Board's decision in the current appeal 
also renders this issue moot. 


FINDING OF FACT

The veteran's PTSD is productive of total occupational and 
social impairment.  


CONCLUSION OF LAW

The criteria for a 100 percent evaluation for the veteran's 
service connected PTSD have been met.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 4.7, 4.130, Code 9411 
(2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the 30 percent evaluation assigned 
to his service connected PTSD is inadequate to reflect the 
level of impairment produced by this disability.  He believes 
that his PTSD symptoms leave him unable to be employed.  

VA has a duty to notify the veteran and his representative of 
any information and evidence needed to substantiate and 
complete a claim.  VA also has a duty to assist the veteran 
in obtaining evidence necessary to substantiate a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-2098 (2000) (to be codified as 
amended at 38 U.S.C. § 5102 and 5103 (West 1991 & Supp. 
2001); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159).  The Board finds that these 
duties have both been met.  The veteran received timely 
notice of the decision on appeal, and he has been provided 
with a Statement of the Case and Supplemental Statements of 
the Case that contain the laws and regulations concerning his 
claim, the rating code governing the evaluation of his 
disability, and an explanation of the reasons and bases for 
the denial of his claim, which also indicated what evidence 
was needed to prevail.  In addition, VA has obtained all 
medical records that have been identified by the veteran, and 
has afforded him medical examinations in conjunction with his 
claim.  The Board must conclude that the duties to notify and 
assist have been completed, and that the veteran was made 
aware of what evidence he should provide, and what evidence 
would be obtained by VA.  Therefore, the Board finds that a 
remand would serve no useful purpose for this issue.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Any "error" to the veteran 
resulting from this decision does not affect the merits of 
his claim or substantive rights, for the reasons discussed 
above, and is therefore, harmless.  See 38 C.F.R. § 20.1102 
(2001).  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

The Board notes that this issue involves the veteran's 
dissatisfaction with the initial rating for his disabilities 
assigned following the grant of service connection.  The 
United States Court of Appeals for Veterans Claims, formerly 
the Court of Veterans Appeals (Court) has found that there is 
a distinction between a veteran's disagreement with the 
initial rating assigned following a grant of service 
connection, and the claim for an increased rating for a 
disability in which entitlement to service connection has 
previously been established.  In instances in which the 
veteran disagrees with the initial rating, the entire 
evidentiary record from the time of the veteran's claim for 
service connection to the present is of importance in 
determining the proper evaluation of disability, and staged 
ratings are to be considered in order to reflect the changing 
level of severity of a disability during this period.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

The record shows that entitlement to service connection for 
PTSD was established in a September 2000 rating decision.  A 
30 percent evaluation was assigned for this disability.  A 
May 2001 rating decision assigned a temporary total 
evaluation for hospitalization for the veteran's PTSD from 
September 26, 2000, after which the 30 percent evaluation was 
again assigned, effective from December 1, 2000.  

The veteran's PTSD is evaluated under the general rating 
formula for mental disorders.  Under this formula, a 100 
percent evaluation is warranted for total occupational and 
social impairment, due to such symptoms as gross impairment 
in thought process or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene), disorientation to time or place, 
or memory loss for names of close relatives, own occupation 
or own name.  

A 70 percent evaluation is merited for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood 
due to such symptoms as suicidal ideation, obsessional 
rituals which interfere with routine activities, speech that 
is intermittently illogical, obscure, or irrelevant, near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence), spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting), and an inability to establish and maintain 
effective relationships.  

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week, difficulty in understanding complex 
commands, impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks), impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 30 percent evaluation is merited for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent  periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 10 percent rating is assigned for occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or when the 
symptoms are controlled by continuous medication.  A zero 
percent evaluation is for assignment when a mental condition 
has been formally diagnosed, but symptoms are not severe 
enough either to interfere with occupational and social 
functioning or to require continuous medication.  38 C.F.R. 
§ 4.130, Code 9411.  

The veteran was admitted to a VA hospital from April 2000 to 
July 2000 for treatment of chronic PTSD.  He had not 
previously been treated for this disability either as an 
outpatient or an inpatient.  The veteran was noted to be 
service connected for partial loss of his right ear and 
scars.  The veteran complained of flashbacks, nightmares, 
intrusive thoughts of Vietnam, depression with accompanying 
sleep problems, sleeping six hours each night with 
interruptions, and poor interpersonal relationships.  On 
examination, the veteran's judgment and insight were fair, 
his affect was blunt, and his mood was euthymic.  The veteran 
denied current suicidal and homicidal ideations or plans.  
His memory was grossly intact, and speech was regular.  
During the course of the veteran's treatment, he underwent 
both group and individual psychotherapy.  On discharge mental 
examination, it was noted that the veteran did not elicit any 
evidence of psychosis during the program.  He was not 
suicidal or homicidal, but he continued to complain of PTSD 
problems.  His score on the Global Assessment of Functioning 
(GAF) scale was 29 at admission and discharge. 

The veteran was afforded a VA psychiatric examination in 
August 2000.  He was noted to have served with the Marines in 
Vietnam.  He was injured when he stepped on a booby trap 
containing phosphorus, which resulted in burns to his face, 
arms, and parts of his legs.  His right ear had been 
amputated and reconstructed during the recovery from his 
burns, and his scars were visible.  The veteran reported that 
he felt overwhelmed.  His sleep was interrupted after only a 
couple of hours, and he usually averaged no more than six 
hours each night.  The veteran reported intrusive thoughts 
and flashbacks that were precipitated by stimuli such as 
helicopters overhead, or seeing other injured veterans.  He 
reported a difficulty in accepting authority, and an 
overwhelming feeling of helplessness.  On objective 
examination, the veteran was friendly and cooperative.  His 
speech was of normal rate and volume, and his thoughts were 
organized and goal directed without delusions or 
hallucinations.  The diagnosis was PTSD based on traumatic 
war experiences, with social withdrawal, numbing of feelings, 
impulsive poor temper control, intrusive thoughts, 
flashbacks, and alcohol abuse in remission.  His score on the 
GAF scale was 65.  

VA treatment records from September 2000 show that the 
veteran was undergoing treatment for his PTSD.  He was 
currently homeless, and had last worked in April 2000.  His 
most recent job had been cutting kitchen counters, but poor 
concentration interfered with this work.  His symptoms 
included arousal and re-experiencing.  He reported feeling 
overwhelming waves of sadness, as well as panic attacks.  The 
examiner believed that the veteran required inpatient 
treatment.  

The veteran was hospitalized at a VA facility from September 
2000 to November 2000 for treatment of his PTSD.  On mental 
status examination, the veteran's judgment and insight were 
fair.  His affect was appropriate and his mood was euthymic.  
There was no evidence of delusions or hallucinations, except 
for PTSD problems.  The veteran was not suicidal or 
homicidal, and his memory was grossly intact.  He underwent 
treatment through both individual and group therapy during 
hospitalization, and completed the program of treatment, 
which appeared to benefit him.  October 2000 inpatient 
treatment records show that the veteran was seen for a panic 
attack.  He was instructed in relaxation exercises.  His GAF 
was 28 at admission and discharge.  

The veteran was again hospitalized at a VA facility from 
December 2000 to April 2001 for treatment of alcohol 
dependence and PTSD.  His treatment goals were to maintain 
sobriety, resolve trauma issues, and strengthen family 
relationships.  His treatment plan included individual and 
group therapy, as well as other activities.  The veteran 
initially missed several groups and appointments.  However, 
the inpatient treatment records show that he was seen 
extensively for problems that included his PTSD throughout 
his hospitalization.  March 2001 records show that his PTSD 
symptoms included flashbacks, nightmares, intrusive thought 
of Vietnam, depression with accompanying sleep problems, poor 
interpersonal relationships, general anxiety, and panic type 
symptoms.  GAF scores were 55 in January, 55 and 60 in March, 
and 50 in April.  March records state that the veteran had 
most recently been employed in parking cars from November 
1999 to the present.  His former job with formica table tops 
was also noted.  April 2001 records show that the veteran was 
divorced.  His longest period with a single job had been in a 
machine assembly plant for 13 and a half years.  His symptoms 
included unresolved guilt feelings, and intrusive thoughts.  
He was found intoxicated on one occasion during his 
hospitalization.  The veteran's GAF at discharge was 50.  

VA outpatient treatment records from May 2001 show that the 
veteran did not report any suicidal or homicidal ideations.  
He was compliant with his medications, and reported his mood 
as fair.  The veteran indicated that his generalized anxiety 
and panic type symptoms were manageable, and he denied 
sustained manic or psychotic symptoms.  His sleep was fair.  
The diagnosis was PTSD, and the veteran's GAF was 60.  

The Board finds that the veteran's PTSD warrants an initial 
evaluation of 100 percent.  The evidence shows that the 
veteran experiences a variety of symptoms, including 
flashbacks, depression, guilt, sleep problems with 
nightmares, intrusive thoughts, difficulty with authority, 
emotional numbing, panic attacks, and impulsive behavior with 
temper control problems.  The veteran required three extended 
hospitalizations for his PTSD between April 2000 and April 
2001.  In fact, the only month during this period in which he 
was not hospitalized in whole or in part was August 2000.  
His GAF was 29 in July 2000, and 28 in November 2000.  GAF is 
a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994) [hereinafter DSM-IV].  A 
score of 21 to 30 indicates behavior that is considerably 
influenced by delusions or hallucinations, or with serious 
impairment in communication or judgment, or an inability to 
function in almost all areas.  (Ibid).  This score clearly 
represent total social and occupational impairment under 
38 C.F.R. § 4.130, Code 9411.  The Board is aware that more 
recent GAF scores demonstrate that the veteran has 
experienced some improvement, and have been estimated to be 
between 50 and 60.  However, a score of 51-60 indicates 
moderate symptoms, or moderate difficulty in social, 
occupational or school functioning.  A score of 50 indicates 
serious symptoms, or any serious impairment in social, 
occupational, or school functioning, such as an inability to 
keep a job.  (Ibid.).  The Board finds that given the 
veteran's history of frequent hospitalizations and low GAF 
scores, his more recent symptoms and GAF scores are not 
sufficient to show that he is capable of employment.  His 
symptoms remain productive of total occupational and social 
impairment, which merits a 100 percent evaluation.  38 C.F.R. 
§ 4.130, Code 9411.  


ORDER

Entitlement to an initial evaluation of 100 percent for PTSD 
is granted, subject to the laws and regulations governing the 
award of monetary benefits. 



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

